Name: Commission Regulation (EEC) No 3534/87 of 24 November 1987 on the classification of products within Common Customs Tariff subheading 16.04 E
 Type: Regulation
 Subject Matter: fisheries;  foodstuff;  tariff policy;  food technology
 Date Published: nan

 Avis juridique important|31987R3534Commission Regulation (EEC) No 3534/87 of 24 November 1987 on the classification of products within Common Customs Tariff subheading 16.04 E Official Journal L 336 , 26/11/1987 P. 0014 - 0014 Finnish special edition: Chapter 2 Volume 4 P. 0264 Swedish special edition: Chapter 2 Volume 4 P. 0264 *****COMMISSION REGULATION (EEC) No 3534/87 of 24 November 1987 on the classification of products within Common Customs Tariff subheading 16.04 E THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by Council Regulation (EEC) No 2055/84 (2), and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions should be adopted on the tariff classification of deep frozen skinless tuna pieces ('tuna loins') which have been pre-cooked by both steam and water, particularly so as to facilitate the removal of the skin, and resulting in the proteins being partially coagulated; Whereas Common Customs Tariff heading No 03.01 annexed to Council Regulation (CEE) No 950/68 (3), as last amended by Regulation (EEC) No 2184/87 (4), refers to fresh (whether alive or dead), refrigerated, or deep frozen, fish; whereas heading No 16.04 refers to prepared and preserved fish; Whereas, owing to the heat treatment undergone, the fish in question has lost its character as a product falling within heading No 03.01, and consequently falls within heading No 16.04; whereas within that heading, subheading 16.04 E should be selected; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 Deep-frozen skinless tuna pieces ('tuna loins') which have been pre-cooked by both steam and water, particularly so as to facilitate the removal of the skin, and resulting in the proteins being patially coagulated shall be classified within the Common Customs Tariff under subheading: 16.04 Prepared and preserved fish, including caviar and its substitutes: E. Tunny. Article 2 This Regulation shall take effect from the eight day following its publication in the Official Journal of the Uropean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1987. For the Commission COCKFIELD Vice-President (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 191, 16. 7. 1984, p. 1. (3) OJ No L 172, 22. 7. 1968, p. 1. (4) OJ No L 203, 24. 7. 1987, p. 16.